 



Exhibit 10.3

EMPLOYEE SEVERANCE AND RESTRICTIVE COVENANT AGREEMENT

     THIS EMPLOYEE SEVERANCE AND RESTRICTIVE COVENANT AGREEMENT (“Agreement”) is
made as of this 30th day of September, 2004, by and between Halifax Corporation,
a Virginia corporation (“Company”), and L.L. Whiteside (“Employee”).

BACKGROUND

     A. Pursuant to that certain Agreement and Plan of Merger (the “Merger
Agreement”) dated the date hereof by and among Company, Employee, AlphaNational
Technology Services, Inc., a Texas corporation (“ANTS”), AlphaNational
Acquisition Inc., a Delaware corporation, and certain shareholders of ANTS
parties thereto, Company has agreed to acquire ANTS through the consummation of
merger transactions more fully described in the Merger Agreement (the
“Transactions”).

     B. Company and Employee desire to set forth certain arrangements in the
event of Employee’s separation from the Company.

     C. It is a condition precedent to the respective obligations of the parties
to the Merger Agreement to consummate the Transactions that Company and Employee
enter into this Agreement.

     NOW, THEREFORE, in consideration of the facts, mutual promises, and
covenants contained herein and intending to be legally bound hereby, the parties
hereto agree as follows:

          1. Office and Duties. During the term of this Agreement, Employee
shall serve as Senior Vice President Service & Support of the Company and shall
report to the President and Chief Executive Officer of the Company, which as of
the date hereof is Charles L. McNew.

          2. Base Salary. In consideration of the services rendered by Employee
to Company, Employee shall receive an annual base salary (“Base Salary”) of
$193,000, payable in equal periodic installments in accordance with Company’s
regular payroll practices in effect from time to time.

          3. Severance.

               (a) In the event Employee’s employment with Company is terminated
for other than “Cause” or “Good Reason” (as defined below) or as permitted in
Section 3(c) during the period beginning on the date hereof and ending on the
third annual anniversary of the date hereof, Employee’s base salary shall
continue as severance payments until, and terminate upon, the 12 month
anniversary of the date of such termination. Upon termination of Employee’s
employment with Company, whether for Cause or otherwise, Employee shall be
entitled to any earned and unpaid benefits (other than base salary) up to the
date of termination, provided, however, that Company may set off any amounts
owed by Employee to Company or its affiliates (including but not limited to any
unearned salary advances or outstanding loans)

 



--------------------------------------------------------------------------------



 



against any payments due Employee hereunder (whether for severance or
otherwise). The severance payments referenced above shall be payable during the
applicable severance period specified above in accordance with Company’s regular
payroll practices in effect and shall be subject to such withholding as may be
required by applicable law.

               (b) For purposes of this Agreement, the term “Cause” shall mean
the following: (i) if Employee is in material violation or breach of the terms
of this Agreement or neglects or refuses to perform his employment duties
reasonably assigned to him by the person referred to in Section 1 hereof as the
person to whom Employee reports or fails to attempt in good faith to follow any
material express written direction of any lawful rule or regulation established
by the Company or its Board of Directors which is consistent with the scope of
Employee’s employment duties and such neglect, refusal, violation or breach
continues uncured for thirty (30) days following receipt by Employee of written
notice of such breach (specifying in reasonable detail the basis therefore and
stating that it is grounds for Cause); provided, however, the Employee shall be
permitted to respond and to defend himself before the Board of Directors or any
appropriate committee thereof within a reasonable period of time following
written notification of any proposed termination; provided, further, however,
that Employee shall have this cure right only twice during each twelve (12)
consecutive month period; provided, further, that the cure provision contained
in this Section 3(b)(i) shall not apply to any breaches of the covenants
contained in Section 4 hereof; or (ii) if Employee commits fraud or theft
against Company and/or its subsidiaries or affiliates or is convicted of a
felony offense or any crime involving moral turpitude.

               For purposes of this Agreement, termination by Employee of
employment with Company for “Good Reason” shall mean termination based on any of
the following: (i) a reduction by Company in Employee’s salary, compensation or
benefits (as set forth in Section 1 hereof or as increased at any time during
the term of this Agreement); (ii) a demotion in Employee’s position with the
Company from the position referenced in Section 1 hereof; (iii) a material
breach by Company of the terms of this Agreement; or (iv) Company’s requiring
Employee to be based more than 25 miles from the greater Fort Worth, Texas area.

               (c) The Company shall have the right to terminate Employee’s
employment without the payment of severance (i) in the event of Employee’s death
or (ii) if, due to any physical or mental illness, disability or incapacity,
Employee is prevented from performing the essential functions of his employment
duties for a period of not less than ninety (90) consecutive days or for an
aggregate of one hundred fifty days during any period of twelve consecutive
months, even with reasonable accommodations.

               (d) Recognition. Employee recognizes and accepts that
(i) Employee is employed by Company on an “at will” basis, (ii) this Agreement
does not guarantee or otherwise provide for employment and that, at any time and
for any reason, Employee may resign or Company may terminate Employee’s
employment with Company, and (iii) Company shall not, in any case, be
responsible for any additional amount, severance pay, termination pay, severance
obligation or other damages whatsoever arising from the termination of his
employment, above and beyond those specifically provided for in this Agreement.

          4. Restrictive Covenants.

2



--------------------------------------------------------------------------------



 



               (a) Employee will not, during the term of his employment with
Company and for one year thereafter and in any event no earlier than two years
from the date hereof (the “Restricted Period”), in any capacity (including, but
not limited to, owner, member, partner, shareholder, consultant, advisor,
financier, agent, employee, officer, director, manager or otherwise), whether
directly, indirectly or through affiliates, within the State of Texas and within
a 100 mile radius of the location of any office of Company or its subsidiaries
or affiliates, for his own account or for the benefit of any person or entity,
establish, engage in or be connected with (i) the Business (as defined herein)
or (ii) any business which is similar to or in competition with the business
conducted by Company (or any subsidiaries or affiliates thereof) during the
Restricted Period.

               (b) Employee will not, during the Restricted Period, in any
capacity (including, but not limited to, owner, member, partner, shareholder,
consultant, advisor, financier, agent, employee, officer, director, manager or
otherwise), whether directly, indirectly or through affiliates, for their own
account or for the benefit of any other person or entity, including without
limitation, a person or entity in (i) the Business or (ii) any business in
competition with Company (or any subsidiaries or affiliates thereof) during the
Restricted Period:

                    (i) Solicit, hire, contract, engage, retain, divert, induce
or accept business from or otherwise take away or interfere with any customer of
Company (or any subsidiaries or affiliates thereof) or any prospective customer
of Company (or any subsidiaries or affiliates thereof) with which Company (or
any subsidiaries or affiliates thereof) has had a substantial business contact
during the Restricted Period for the purpose of providing the same or similar
services or goods as that of Company (or any subsidiaries or affiliates
thereof); and/or

                    (ii) Solicit, divert or induce any of the employees or
consultants of Company (or any subsidiaries or affiliates thereof) to leave or
to work for Employee or any person or entity with which Employee is connected.

               (c) Employee will not, at any time after the date hereof, whether
directly, indirectly or through affiliates, disclose, communicate or divulge to
any person or entity, or use for the benefit of any person or entity, any
secret, confidential or proprietary knowledge or information with respect to the
conduct or details of the business (including, without limitation, the Business)
conducted by Company (or any subsidiaries or affiliates thereof) including, but
not limited to, know-how, processes, customers, prospects, costs, pricing
information, trade secrets, products, employees, agents, representatives,
policies, marketing methods and strategies, finances, financial condition and
suppliers.

               (d) Neither Company nor Employee will, at any time after the date
hereof, whether directly, indirectly or through affiliates, publish or
communicate disparaging or derogatory statements or opinions about the other
(and with respect to the Company or ANTS, including but not limited to,
disparaging or derogatory statements or opinions about Company’s, ANTS’ and/or
their respective subsidiaries’ or affiliates’ management, products or services)
to any third party. It shall not be a breach of this Section for either party to
testify truthfully in any judicial or administrative proceeding or to make
statements or allegations in legal filings that are based on his reasonable
belief and are not made in bad faith.

3



--------------------------------------------------------------------------------



 



               (e) Employee agrees that at no time will it take any action,
directly or indirectly, to circumvent its respective obligations under, or to
deprive Company (or its subsidiaries or affiliates) of any benefit intended by,
any provision of this Agreement. Without limiting the generality of the
foregoing, Employee shall not in any way assist or enable any person or entity
to take any action that Employee is prohibited from taking himself pursuant to
this Agreement.

               (f) Employee and Company agree that any breach by either party of
the covenants and agreements contained in this Section 4 may result in
irreparable injury to the other (including, with respect to the Company, its
subsidiaries and affiliates) for which money damages may not adequately
compensate the injured party and, therefore, in the event of any such breach,
Employee or Company, as the case may be, shall be entitled (in addition to any
other rights and remedies which it may have at law or in equity) to seek to have
an injunction issued by any competent court of equity enjoining and restraining
Employee or Company, as the case may be, and any other person or entity involved
therein from continuing such breach.

               (g) If any portion of the covenants and agreements contained in
this Section 4, or the application thereof, is construed to be invalid or
unenforceable, then the other portions of such covenant(s) or agreement(s) or
the application thereof shall not be affected and shall be given full force and
effect without regard to the invalid or unenforceable portions. If any covenant
or agreement in this Section 4 is held to be unenforceable because of the area
covered, the duration thereof, or the scope thereof, then the court making such
determination shall have the power to reduce the area and/or duration and/or
limit the scope thereof, and the covenant or agreement shall then be enforceable
in its reduced form.

               (h) The term, “Business”, as used herein, means providing onsite
computer/network repairs, help desk support, and related computer services.

               (i) This Section 4 shall be void and of no force and effect if
Employee is terminated without Cause or if Employee terminates his employment
for Good Reason.

          5. Miscellaneous.

               (a) Waivers and Amendments. This Agreement may be amended or
modified only by a written instrument signed by all the parties. Neither the
failure, nor any delay, on the part of any party to exercise any right, remedy,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any right, remedy, power or privilege
hereunder, nor shall any single or partial exercise of any right, remedy, power
or privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege hereunder.

               (b) Controlling Law. This Agreement and all questions relating to
its validity, interpretation, performance and enforcement (including, without
limitation, provisions concerning limitations of actions), shall be governed by
and construed in accordance with the laws of the State of Delaware
(notwithstanding any conflict-of-laws doctrines of such state or other
jurisdiction to the contrary), and without the aid of any canon, custom or rule
of law

4



--------------------------------------------------------------------------------



 



requiring construction against the draftsman.

               (c) Notices. All notices, requests, demands and other
communications required or permitted under this Agreement shall be in writing
and shall be deemed to have been duly given, made and received only when
delivered (personally, by courier service such as Federal Express, or by other
messenger) or when deposited in the United States mails, registered or certified
mail, postage prepaid, return receipt requested, addressed as set forth below:

             

  (i)   If to Employee:    
 
           

      L.L. Whiteside    

      1618 Forest Bend Lane    

      Keller, TX 76248    
 
           

  (ii)   If to Company:    
 
           

      Halifax Corporation    

      5250 Cherokee Avenue    

      Alexandria, Virginia 22312    

      Attn: Joseph Sciacca, Chief Financial Officer    

      Telefax: (703) 658-2426    
 
              with a copy, given in the manner prescribed above, to
 
           

      Blank Rome LLP    

      One Logan Square    

      Philadelphia, PA 19103    

      Attn: Barry H. Genkin, Esq.    

      Telefax: (215) 832-5514    

     In addition, notice by mail shall be by air mail if posted outside of the
continental United States.

     Any party may alter the addresses to which communications or copies are to
be sent by giving notice of such change of address in conformity with the
provisions of this Section for the giving of notice.

               (d) Binding Nature of Agreement. The rights and obligations of
both parties under this Agreement shall inure to the benefit of and shall be
binding upon their heirs, successors and assigns.

               (e) Assignment. This Agreement may not be assigned by Employee.
Company, without the consent of Employee, may assign its rights and obligations
hereunder to an affiliate thereof or in connection with a sale of substantially
all of its assets.

5



--------------------------------------------------------------------------------



 



               (f) Execution in Counterparts. This Agreement may be executed in
any number of counterparts, including by facsimile, each of which shall be
deemed to be an original as against any party whose signature appears thereon,
and all of which shall together constitute one and the same instrument. This
Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as the signatories.

               (g) Provisions Severable. If any provision of this Agreement is
construed to be invalid or unenforceable, such determination shall not affect
the remaining provisions of this Agreement, all of which shall remain in full
force and effect.

               (h) Entire Agreement. This Agreement contains the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all prior agreements, written or oral, with respect thereto.

               (i) Section Headings. The Section headings in this Agreement are
for convenience only; they form no part of this Agreement and shall not affect
its interpretation.

               (j) Gender, Etc. Words used herein, regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context indicates is appropriate.

[Signature page follows]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement,
intending to be legally bound hereby, as of the date first above written.

              HALIFAX CORPORATION
 
       

  By:    

     

--------------------------------------------------------------------------------

    Name: Charles McNew     Title: President & CEO
 
            EMPLOYEE:
 
           

--------------------------------------------------------------------------------

    L.L. WHITESIDE

[Signature Page to Employee Severance and Restrictive Covenant Agreement]

 